UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7408



ROBERT DOUGLAS TURNER,

                                              Plaintiff - Appellant,

          versus

NED M. MIKULA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-95-693)


Submitted:   January 11, 1996             Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Robert Douglas Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm substantially on the reasoning of the

district court. Turner v. Mikula, No. CA-95-693 (E.D. Va. Aug. 2,
1995). To the extent that Appellant claims his counsel conspired

with the prosecution, his claim may not be barred by the statute of

limitations, but it is barred by the Supreme Court's holding in
Heck v. Humphrey, ___ U.S. ___, 62 U.S.L.W. 4594 (U.S. June 24,

1994) (No. 93-6188). In all other respects Appellant's claims

against his attorney are not cognizable because the attorney was

not a state actor. See Polk County v. Dodson, 454 U.S. 312 (1981);

Deas v. Potts, 547 F.2d 800 (4th Cir. 1976). We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2